1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
7
      NEW CARE DEVELOPMENT, LLC, et
8     al.,
9                    Plaintiffs,                          Case No. C19-0004RSL
10           v.                                           ORDER TO SHOW CAUSE
11    FIRST MERCURY INSURANCE
      COMPANY,
12
                     Defendant.
13
14
15          This matter comes before the Court sua sponte. On January 2, 2019, defendant
16   removed this matter from state court alleging that this Court has diversity jurisdiction.
17   Pursuant to 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty days of
18   receipt by defendant “of a copy of the initial pleading setting forth the claim for relief . . .
19   .” The notice of removal states that defendant was served on November 26, 2018, more
20   than thirty days before this action was removed. Because “[t]he receipt of service of
21   summons and the complaint initiates the running of the 30-day period in which to file
22   notice of removal,” defendant’s notice of removal appears to be untimely. Pacuska v.
23   Allied Van Lines, Inc., C05-5830FDB, 2006 WL 521596 at *4 (W.D. Wash. Mar. 2,
24   2006). See also Alderson v. Delta Air Lines, Inc., C18-1374JLR, 2018 WL 5240811 at
25
26   ORDER TO SHOW CAUSE - 1
1    *2-3 (Oct. 22, 2018).1
2               Defendant is hereby ORDERED TO SHOW CAUSE on or before January 11,
3    2019, why the Court should not find the removal of this action untimely and remand it to
4    state court. The Clerk of the Court is directed to note this order to show cause on the
5    Court’s calendar for January 11, 2019.
6
7               Dated this 4th day of January, 2019.
8                                                 A
                                                  Robert S. Lasnik
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24          1
               Under Washington law, “[a]n action is commenced when a complaint is filed or the
     summons is served, whichever occurs first.” Blankenship v. Kaldor, 114 Wn. App. 312, 316
25   (2001) (internal quotation marks omitted).
26   ORDER TO SHOW CAUSE - 2
